DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
Applicant’s arguments and claim amendments filed 12/27/2021, regarding the previous 35 USC 103 rejections of claims 1, 3-9, and 27 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 103 rejections of claims 1, 3-9, and 27 have been withdrawn.  However, a new ground of rejection is presented.  New claim 42 has also been rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9,  27, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear by the limitation in lines 7-8 “wherein the boron atom and the phosphorus atom are substituted with at least part of the carbon atoms to which the fluorine group is bonded” whether boron atom and the phosphorus atoms are required.  This is inconsistent with the previous limitations of lines 1-4 where “a boron atom and/or the phosphorus atom is/are introduced into part of the carbon atoms”.  The claim language should be consistent throughout the claim.  The claim will be interpreted as only one of the boron or phosphorus atoms are required in the carbon material and having both types of atoms is considered to be optional.
Dependent claims 3-9,  27, and 42 are also rejected since they depend on independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2011/0143253, hereinafter Miyata) in view of Weinberg (US 4,908,198)
Regarding claim 1, Miyata discloses a carbon material in which a boron atom and/or a phosphorus atom is/are introduced into part of carbon atoms composing the carbon material (Abstract, para. 51, 58, 59 where boron atoms are introduced into part to the carbon atoms of the carbon catalyst).  However, Miyata does not specifically disclose a fluorine group which has been introduced by a carbon-fluorine bond exists on a surface of the carbon material comprises a carbon-fluorine bond introduced by fluorination treatment from a period of time ranging from 1 second to 24 hours and at a temperature ranging from 0-600C, wherein the boron atom is substituted with at least part of the carbon atoms to which the fluorine group is bonded. Weinberg discloses fluorinating carbon catalysts of air electrodes (which would introduce fluorine atoms via a carbon-fluorine bond on the surface of the carbon) wherein an example is disclosed where fluorination occurs from a period of time of 5.5 hours and at a temperature of 150C in order to protect the air electrode catalysts from flooding and degradation (Weinberg 2:65-67, 3:1-8, 11:49-68, 12:1-10).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to have the carbon air electrode catalyst of Miyata fluorinated by the teachings of Weinberg in order to protect the carbon air electrode catalyst from flooding and degradation.  Through the fluorination treatment of Weinberg, the boron atom is would be substituted with at least part of the carbon atoms to which the fluorine group is bonded since the boron atoms of Miyata would be subjected to the treatment.
Claim 1 is considered a product-by-process claim.  Regarding the added limitations of the “before the boron atom and/or the phosphorus atom is/are introduced”  and the existing limitations of the fluorination treatment itself, the cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The structure of the claim itself is a carbon material containing boron and/or phosphorus atoms and fluorine atoms in which the combination of Miyata and Weinberg discloses.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 3, the combination of Miyata and Weinberg discloses the carbon material according to claim 1 as shown above, and the combination of Miyata and Weinberg further discloses wherein the carbon material before the boron atom and/or the phosphorus atom is/are introduced is a nitrogen-containing carbon material which has a carbon backbone composed of a carbon atom and in which part of the carbon atoms in the carbon backbone are substituted with a nitrogen atom (para. 57-59, 83, and 84 where nitrogen atoms are introduced to the carbon backbone before the boron atoms) 
Regarding claim 4, the combination of Miyata and Weinberg discloses the carbon material according to claim 3 as shown above, and the combination of Miyata and Weinberg further discloses wherein the nitrogen atom is at least one selected from the group consisting of a pyridine type, a pyrrole type, a graphite type, an oxidized type, and a combination thereof (para. 60 where any of these types of nitrogen atoms can be utilized). 
Regarding claims 5 and 6, the combination of Miyata and Weinberg discloses the carbon material according to claim 1 as shown above, and the combination of Miyata and Weinberg further discloses wherein the carbon material before the boron atom and/or the phosphorus atom is/are introduced is a nitrogen-containing carbon material in which an monosubsitiuted amino group is bound on a surface thereof (para. 60, 83 where an amino group introduced by melamine is bound on the surface)
Regarding claims 7-9, the combination of Miyata and Weinberg discloses the carbon material/nitrogen containing carbon material according to claims 1, 3, and 5 as shown above, and the combination of Miyata and Weinberg further discloses wherein the carbon material before the boron atom and/or the phosphorus atom is/are introduced is carbon fibers (para. 56, 57) 
Regarding claim 27, the combination of Miyata and Weinberg discloses the carbon material according to claim 1 as shown above, and the combination of Miyata and Weinberg further discloses wherein an air electrode comprises the catalyst with the carbon material (Abstract, para. 4-6, 82-84).
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Miyata et al. (US 2011/0143253, hereinafter Miyata) and Weinberg (US 4,908,198) further in view of Takagiwa et al. (US 2015/0018490, hereinafter, Takagiwa).
Regarding claim 42, the combination of Miyata and Weinberg discloses the carbon material according to claim 1 as shown above, However, the combination of Miyata and Weinberg does not specifically disclose a phosphorus atom also being introduced into part of carbon atoms composing the carbon material.  Takagiwa discloses subjecting carbon fibers to a phosphoric acid surface treatment which would introduce phosphorus atoms into part of carbon atoms of the carbon fibers in order to improve the electrical and physical properties of the carbon fibers (Abstract, para. 2, 3, 85-87 and 109-11).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to introduce phosphorus atoms into part of carbon atoms of the carbon fibers via a phosphoric acid surface treatment in order to improve the electrical and physical properties of the carbon fibers.

Response to Arguments
Applicant’s arguments and claim amendments filed 12/27/2021, regarding the previous 35 USC 103 rejections of claims 1, 3-9, and 27 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 103 rejections of claims 1, 3-9, and 27 have been withdrawn.  However, a new ground of rejection is presented.  New claim 42 has also been rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729